Appeal from a decision of the Workers’ Compensation Board, filed November 9, 1978, which reaffirmed a decision, filed July 19, 1977, disallowing a claim for benefits under the Workers’ Compensation Law. The board found: "based upon the testimony of Drs. Sgarlato and Lucy and Mrs. Bergman, the claimant did not sustain an accident within the meaning of the Law.” There is substantial evidence to support this finding and, therefore, the board’s decision must be affirmed. Decision affirmed, without costs. Mahoney, P. J., Sweeney, Kane, Larkin and Mikoll, JJ., concur.